
	
		II
		112th CONGRESS
		2d Session
		S. 3211
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2012
			Mr. Bennet introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To authorize the President to determine the appropriate
		  export controls of satellites and related items based on the national security
		  and foreign policy objectives of the United States, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safeguarding United States
			 Satellite Leadership and Security Act of 2012 .
		2.Authority to
			 determine appropriate export controls for satellites and related
			 itemsNotwithstanding any
			 other provision of law, the President is authorized to determine the
			 appropriate export controls of satellites and related items and transfer such
			 items based on national security and foreign policy objectives from the
			 jurisdiction of the International Traffic in Arms Regulations (22 C.F.R. part
			 120 et seq.) to the Export Administration Regulations (15 C.F.R. part 730 et
			 seq.), consistent with the procedures in section 38(f) of the Arms Export
			 Control Act (22 U.S.C. 2778(f)).
		3.Prohibition on
			 transfers to the People’s Republic of ChinaNo satellite or related item made subject to
			 the jurisdiction of the Export Administration Regulations pursuant to section 2
			 may be transferred, directly or indirectly, to the Government of the People’s
			 Republic of China or any entity or person in or acting for or on behalf of the
			 People’s Republic of China or launched in the People’s Republic of China or as
			 part of a launch vehicle owned, operated, or manufactured by the Government of
			 the People’s Republic of China.
		4.Prohibition on
			 transfers to state sponsors of terrorism and North KoreaNo satellite or related item made subject to
			 the jurisdiction of the Export Administration Regulations pursuant to section 2
			 may be transferred, directly or indirectly, to—
			(1)North Korea,
			 Cuba, Iran, Sudan, Syria, or any country that is designated by the Secretary of
			 State as supporting international terrorism under section 6 of the Export
			 Administration Act (50 U.S.C. App. 2405(j) (as continued in effect pursuant to
			 the International Emergency Economic Powers Act; 50 U.S.C. 1701 et seq.)),
			 section 40 of the Arms Export Control Act (22 U.S.C. 2780), or section 620A of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2371);
			(2)any entity or
			 person in or acting for or on behalf of such a country; or
			(3)as part of a
			 launch vehicle owned, operated, or manufactured by the government of such a
			 country.
			5.Rule of
			 construction regarding presidential waiver authorityNothing in this Act shall be construed as
			 removing or limiting the waiver authority of the President under part 126 of
			 the International Traffic in Arms Regulations (22 C.F.R. part 126), as in
			 effect on the date of the enactment of this Act.
		6.Rule of
			 construction regarding special export control authoritiesNothing in this Act shall be construed as
			 removing or limiting existing authorities of the President under section 1514
			 (a) and (b) of the Strom Thurmond National Defense Authorization Act for Fiscal
			 Year 1999 (Public Law 105–261; 22 U.S.C. 2778 note) with respect to defense
			 articles that remain subject to the jurisdiction of the International Traffic
			 in Arms Regulations or to otherwise take such actions as are necessary to
			 implement requirements for improving national security controls in the export
			 licensing of satellites, launch vehicles, and related items.
		
